NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       OCT 15 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

KEVIN PEREZ-DELZAS,                              No.   20-72047

                Petitioner,                      Agency No. A209-168-721

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 12, 2021**

Before:      TALLMAN, RAWLINSON, and BUMATAY, Circuit Judges.

      Kevin Perez-Delzas, a native and citizen of El Salvador, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order summarily dismissing

his appeal from an immigration judge’s decision denying his application for

asylum, withholding of removal, and relief under the Convention Against Torture



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings. Conde Quevedo v. Barr, 947 F.3d 1238,

1241 (9th Cir. 2020). We review de novo the legal question of whether a particular

social group is cognizable, except to the extent that deference is owed to the BIA’s

interpretation of the governing statutes and regulations. Id. at 1241-42. We deny

the petition for review.

      Substantial evidence supports the agency’s determination that Perez-Delzas

failed to establish that the harm he experienced rose to the level of persecution.

See Duran-Rodriguez v. Barr, 918 F.3d 1025, 1028-29 (9th Cir. 2019) (record did

not compel the conclusion that harm rose to the level of persecution).

      The agency did not err in concluding that Perez-Delzas did not establish

membership in a cognizable particular social group. See Reyes v. Lynch, 842 F.3d

1125, 1131 (9th Cir. 2016) (in order to demonstrate membership in a particular

social group, “[t]he applicant must ‘establish that the group is (1) composed of

members who share a common immutable characteristic, (2) defined with

particularity, and (3) socially distinct within the society in question’” (quoting

Matter of M-E-V-G-, 26 I. & N. Dec. 227, 237 (BIA 2014))); see also Santos-

Lemus v. Mukasey, 542 F.3d 738, 745-46 (9th Cir. 2008) (proposed group “young

men in El Salvador resisting gang violence” lacked particularity), abrogated on




                                           2                                    20-72047
other grounds by Henriquez-Rivas v. Holder, 707 F.3d 1081 (9th Cir. 2013) (en

banc).

         Thus, Perez-Delzas’s asylum and withholding of removal claims fail.

         Substantial evidence supports the agency’s denial of CAT relief because

Perez-Delzas failed to show it is more likely than not he would be tortured by or

with the consent or acquiescence of the government if returned to El Salvador. See

Garcia-Milian v. Holder, 755 F.3d 1026, 1033-35 (9th Cir. 2014) (concluding that

petitioner did not establish the necessary “state action” for CAT relief).

         The temporary stay of removal remains in place until issuance of the

mandate.

         PETITION FOR REVIEW DENIED.




                                           3                                    20-72047